Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.  This results in entry of the amendment filed December 16, 2020, with claims 1-15, 17-19, 21 and 22 now pending in this application.

Claims Examined
On April 17, 2020, a requirement for restriction was issued in this application between claims directed to methods involving two powders of substantially the same composition and methods that involve two powders of differing oxygen contents, with Applicant electing the former on April 27, 2020.  Independent claim 1 as presently amended is directed to the elected method, and all present claims depend, either directly or indirectly, from claim 1.  Thus, claims 1-15, 17-19, 21 and 22 are subject to examination herein.

  
  Duplicate Claims
Claim 22 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The scope of claim 12 and of new claim 22 appear to be identical.  Any prior art applicable to claim 12 will be held equally applicable to claim 22.

Rejections—35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-19 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claim 1 requires mixing first and second components that “have substantially the same chemical composition”, resulting in manufacturing a blend “having an oxygen concentration below a threshold value of about 2000 ppm.”  Claims 17 and 19 require that the first component has an oxygen concentration in excess of that value.  If the second component has substantially the same chemical composition as the first component, then the second component would also have that higher oxygen concentration.  Therefore the blend could not have the oxygen concentration prescribed 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Any subsequent rejection of an amended claim will be considered to be necessitated by the amendment.

				Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 11-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101850424.  [An English translation of CN ‘424 has been obtained from Espacenet, is attached hereto, and will be referred to herein].
CN ‘424 discloses crushing a metallic material that comprises titanium by a method such as ball milling to obtain fine particles with a size between 10 and 100 µm; see the bottom portion of page 3 of the translation of CN ‘424.  The crushed material is then subject to radio frequency 
With respect to claim 7, only one particle size range is disclosed in the prior art, giving rise to an assumption that most of the powder in the prior art is within or close to the average size.  With respect to claims 12 and 22, all components used in the prior art process (which would include any second components as will be discussed below) have a purity of 99.99% (see the paragraph numbered “1” on page 3 of the translation), meaning that the highest possible oxygen concentration would be 0.01% or 100 ppm.
CN ‘424 does not expressly disclose mixing the resulting material with a second quantity of a second component of substantially the same composition as required by the instant claims.  However, the powder made in CN ‘424 is intended to be used for powder injection molding and gel injection molding processes such as forming and thermal spraying; see the top paragraph on page 3 of the translation. It would have been obvious for one of ordinary skill in the art to repeat the method disclosed in the prior art as many times as desired to obtain a sufficient quantity of powder for a particular such process, and then to mix the powders of each iteration of the method (which powders would be of substantially equivalent compositions) in any ratios as necessary to provide the sufficient quantity needed for the given process.  
Thus, the method as presently claimed would have been considered to be no more than an obvious variant of the method described by CN 101850424.

Claims 1-4, 6-8, 12-14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/140048. [Note: WO ‘048 is an international patent application published under the Patent Cooperation Treaty to another and having an effective filing date before the effective filing date of the claimed invention, i.e. it claims 
WO ‘048 discloses obtaining titanium aluminide scrap (within the scope of instant claims 2, 4, 12 and 22), milling that material using a ball mill (see WO ‘048 para [0023]), and spheroidizing the resultant powder (see WO ‘048 para [0034].  With respect to claim 6, WO ‘048 para. [0025] discloses embodiments where milling results in an average particle size as presently claimed.  With respect to claim 7, only one particle size range is disclosed in the prior art, giving rise to an assumption that most of the powder in the prior art is within or close to the average size.  With respect to claims 3, 12 and 22, the prior art discloses performing such a process upon materials having an oxygen content as presently claimed; see WO ‘048 para [0024].  Further, the end products may contain as little as 0.075% O or 750 ppm, well within the range of the instant claims.
WO ‘048 does not expressly disclose mixing the resulting material with a second quantity of a second component of substantially the same composition as required by the instant claims.  However, the powder made in WO ‘048 is intended to be used in additive manufacturing methods to produce titanium aluminide products; see WO ‘048 para [0035]. It would have been obvious for one of ordinary skill in the art to repeat the method disclosed in the prior art as many times as desired to obtain a sufficient quantity of powder for a particular additive manufacturing process, and then to mix the powders of each iteration of the method (which powders would be of substantially equivalent compositions) in any ratios as necessary to provide the sufficient quantity needed for the given process.  
Thus, the method as presently claimed would have been considered to be no more than an obvious variant of the method described by WO 2019/140048.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/140048, as above, in view of Boulos et al. (US 2007/0221635).
WO ‘048, discussed supra, does not contain disclosure regarding spheroidizing by introducing the powder to an induction plasma as presently claimed.  However, para. [0034] of WO ‘048 specifically suggests that spheroidizing can be by a method described by Boulos ‘635.  In turn, Boulos discloses use of an inductively coupled plasma; see Boulos para [0036].  Therefore, the combined disclosures of WO 2019/140048 and Boulos et al. would have suggested a method as presently claimed to one of ordinary skill in the art.

Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20170118302 (and its translation of record) in view of Fang et al. (US 2016/0074942).
KR ‘302 discloses a method that includes hydrogenating a starting material comprising titanium, pulverizing the material (such as with a planetary or ball mill; see para. [0056] of KR ‘302), and subjecting the material to a plasma to spheroidize the material. The starting material contains 0.24% (2400 ppm) oxygen; see KR ‘302 para. [0096]. The “POSCO scrap” referred to in KR ‘303 para [0085] is considered equivalent to the “swarf” of instant claim 4. The pulverizing of the prior art results in a powder of a particle size and size distribution as recited in instant claims 6 and 7; see KR ‘302 para. [0024] and [0014], With respect to claim 10, KR ‘302 para. [0062] discloses removing hydrogen. With respect to claim 11, the “RF plasma” in KR ‘303 para. [0090] is considered equivalent to the claimed “induction plasma”, as an induction plasma is generally considered to be one in which a generator creates an alternating current of radio frequency.

a) The powder made in KR ‘302 is intended for use in 3D printing processes. It would have been obvious for one of ordinary skill in the art to repeat the method disclosed in the prior art as many times as desired to obtain a sufficient quantity of powder for a particular manufacturing process, and then to mix the powders of each iteration of the method (which powders would be of substantially equivalent compositions) in any ratios as necessary to provide the sufficient quantity needed for the given process.
b) Fang indicates that it was conventional in the art, at the time of filing of the present invention, to deoxygenate titanium based powders to a level as presently claimed; see, for instance, Fang para. [0066], which discloses an oxygen content as low as 0.1% or 1000 ppm.
c) Fang further indicates the conventionality of processing Ti-6Al-4V powder in a manner similar to how pure Ti powder is processed. See Fang para [0064], which refers to “Ti and Ti alloys like CP-Ti and Ti-6Al-4V”.
Thus, the combined disclosures of KR 20170118302 and Fang et al. would have suggested a method as presently claimed to one of ordinary skill in the art.

			
Response to Arguments
Applicant’s arguments as filed December 16, 2020 have been fully considered.  Appllicant states that the amendments to claims 17 and 19 render the rejections under 35 USC 112 moot.  The examiner respectfully disagrees, for reasons indicated in item no. 6 supra.
Applicant further notes that the lowest oxygen value disclosed in KR ‘302 is higher than 2000 ppm as recited in claim 1 as amended.  In response, the examiner notes that claim 1 is now rejected over a combination of KR ‘302 with Fang, which discloses lowering the oxygen concentration to a level as claimed.  Applicant further asserts that the lowest oxygen concentration disclosed in Fang is higher than 0.2%.  The examiner respectfully disagrees.  Para [0066] of Fang, as well as several examples therein, clearly disclose oxygen contents below that level.

			Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest a method as claimed and in which the mixing of the two components yields a mixture having an oxygen concentration below 2000 ppm.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 16, 2021